Citation Nr: 0733226	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss, deformity, 
nerve damage, and infection due to VA surgical treatment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In July 2003, the veteran underwent revision 
tympanomastoidectomy of the right ear at the VA Medical 
Center (VAMC) in Milwaukee, Wisconsin.

2.  The veteran did not have additional nerve damage or ear 
infection as a result of the July 2003 surgery.

3.  The veteran's additional hearing loss and deformity of 
the right ear as a result of the July 2003 surgery were 
reasonably foreseeable.

4.  The competent medical evidence does not reflect any 
qualifying additional otic disabilities of the right ear as a 
result of the July 2003 surgery that is the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA health care providers who 
performed the surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for right ear hearing loss, deformity, nerve damage, 
or infection have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361, 
17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through April 2005 and May 2006 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  Although the complete notice may not have been 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
July 2006, which followed the May 2006 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2005 and May 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

The Board notes that the veteran submitted evidence to the 
Board in May 2007 in the form of VA audiograms not previously 
of record.  The evidence reflects the severity of the 
veteran's hearing loss but it does not address VA fault or 
foreseeability with respect to additional disability as a 
result of the July 2003 surgery in question.  Thus, the 
evidence is not pertinent to the issue on appeal because 
additional disability concerning hearing loss was already 
shown by the record.  Therefore, the Board finds that remand 
to the RO for a supplemental statement of the case is not 
required.  See 38 C.F.R. §§ 19.31, 20.1304 (2007).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Milwaukee, Wisconsin.  The veteran also submitted records 
from multiple private treatment providers.  Additionally, in 
January 2006, a VA medical opinion was obtained in connection 
with the claim, the report of which is of record.  
Furthermore, the veteran was afforded a hearing before the 
Board in April 2007, the transcript of which is also of 
record.

II. Analysis

The veteran contends that he has additional disability of the 
right ear as the result of VA surgical treatment in July 
2003.  Specifically, he alleges that he has increased hearing 
loss, deformity, nerve damage, and infection of the right 
ear, due to the surgery treatment.  With respect to the ear 
deformity, the veteran states that he is unable to wear an 
in-the-canal hearing aid to amplify his hearing.  The 
veteran's claim for compensation benefits under 38 U.S.C.A. 
§ 1151 was received by the RO in March 2005.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (2007).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2007), Informed Consent, 
a section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate, the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).  Finally, the 
consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
60 calendar days.  38 C.F.R. § 17.32(d).

The record reflects that on July 21, 2003, the veteran 
underwent a revision tympanomastoidectomy of the right ear at 
the Milwaukee VAMC.  Cholesteatoma was removed from the 
veteran's right ear.  According to the surgery report, there 
were no complications throughout the procedure.

After the July 2003 surgery, the evidence shows that the 
veteran received follow-up treatment at the Milwaukee VAMC.  
Audiograms showed increased hearing impairment in the right 
ear.  Treatment records indicated that the veteran's right 
ear protruded following the surgery.  In July 2004, the 
veteran underwent additional surgery at the Milwaukee VAMC in 
order to address the right ear deformity.

In this case, the only competent opinion medical evidence of 
record is a VA report of January 2006 authored by G.K.S., 
M.D.  Dr. G.K.S. conducted a thorough review of the claims 
file, the complete clinical chart, and the hospital records 
associated with the veteran's right ear surgery.  The veteran 
has not submitted competent medical evidence that contradicts 
Dr. G.K.S.'s findings.

Dr. G.K.S. noted a history of cholesteatoma and past ear 
surgeries in the veteran's medical record.  The veteran had a 
tympanoplasty and intact wall mastoidectomy for cholesteatoma 
in June 1999.  The veteran also underwent a tympanoplasty in 
July 2000.  Following the second surgery, an audiogram 
demonstrated that the veteran had mild sloping to severe 
mixed hearing loss in the right ear with a 5 to 15 decibel 
air-bone gap.  In May 2003, shortly prior to the surgery in 
question, a VA audiogram demonstrated a mild sloping to 
severe mixed hearing loss of the right ear.  Dr. G.K.S. 
reported that the veteran underwent a revision tympanoplasty 
in July 2003.  Dr. G.K.S. noted that the surgery report 
indicated that the veteran had significant cholesteatoma 
eroding the posterior canal wall, which required a canal wall 
down mastoidectomy.  In addition, because the veteran had 
ossicular erosion with discontinuity, he required an 
ossiculoplasty as well as a Goldenberg partial ossicular 
replacement prosthesis.

Postoperatively, in February 2004, audiometric records 
demonstrated that the veteran had moderate to profound mixed 
hearing loss with a 20 to 40 decibel air-bone gap.  Dr. 
G.K.S. stated that the veteran had nearly similar hearing 
prior to and after the surgery.  He noted that the veteran 
did have worse hearing at 1000 Hz, which showed a 30 decibel 
worsening of conductive loss compared to the preoperative 
audiogram.  Additionally, the veteran underwent otoplasty in 
July 2004 to correct the deformity of a protruded right ear.

Concerning the veteran's contentions, Dr. G.K.S. noted that 
there was no evidence that the veteran had additional nerve 
damage following the July 2003 surgery.  Regarding additional 
hearing loss, Dr. G.K.S. stated that the primary goal of the 
surgery was not to improve hearing but rather to provide the 
veteran with a safe and dry ear so that he would not be 
subject to complications of cholesteatoma.  Dr. G.K.S. gave 
the opinion that he did not feel that there was any fault on 
VA's part as additional hearing loss is not an unreasonable 
outcome of the surgery and the veteran's primary pathology, 
specifically cholesteatoma, dictated the outcome of the 
surgery.  In sum, Dr. G.K.S. opined that the veteran's result 
from the surgery was not unexpected based on the description 
of his pathology and the surgery did not cause any 
unforeseeable additional disability in the veteran.

With respect to the veteran's right ear deformity and 
inability to wear an in-the-canal hearing aid, Dr. G.K.S. 
stated that veteran's pathology dictated the necessity for a 
canal wall down mastoidectomy, which subsequently dictated 
the necessity for a canaloplasty in order to allow proper 
hygiene of the ear canal and mastoid cavity.  He also stated 
that the requirement of a new form of amplification, in the 
form of a behind-the-ear hearing aid, was not an unexpected 
outcome of the surgery 

In light of the evidence of record, including the persuasive 
January 2006 VA opinion, the Board finds that compensation 
benefits under 38 U.S.C.A. § 1151 are not warranted.  
Concerning nerve damage, the medical evidence does not 
suggest that any additional nerve damage was caused by the 
July 2003 surgery other than the veteran's own allegations.  
Dr. G.K.S. explicitly stated that there was no evidence of 
nerve damage.  Without evidence of additional disability, 
section 1151 benefits are not for application.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.361(b).

Regarding hearing loss of the right ear, the evidence shows 
that the veteran likely had increased impaired hearing after 
the July 2003 surgery.  Although merely showing that a 
veteran underwent surgery and then had additional disability 
does not establish causation, see 38 C.F.R. § 3.361(c)(1), 
Dr. G.K.S. implied that the veteran had additional hearing 
loss as a result of the July 2003 surgery.  The evidence also 
clearly shows that the veteran had deformity of the right ear 
as a result of the surgery, in the form of a protruding right 
ear and an inability to wear an in-the-canal hearing aid.

Even though the veteran had additional disability of hearing 
loss and deformity of the right ear, section 1151 benefits 
are not warranted unless the additional disability was caused 
by VA's carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault, or was from an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 
38 C.F.R. § 3.361(d).  Dr. G.K.S. reported that the 
additional disability was not the fault of VA and the 
veteran's cholesteatoma pathology dictated the results.  
Additionally, Dr. G.K.S. stated that the outcome of the 
surgery was not unforeseeable.  In fact, based on the July 
2003 surgical report, the subsequent VA treatment records, 
and Dr. G.K.S.'s opinion, the surgery was a success.  
Moreover, the Board notes that VA substantially complied with 
the informed consent provisions of 38 C.F.R. § 17.32.  The 
veteran signed the consent document wherein he acknowledged 
that the purpose of the operation was to remove the 
cholesteatoma.  He also stated that he understood the risks 
involved, which were bleeding, recurrent disease, facial 
weakness, dizziness, and hearing loss.  The consent form 
further supports Dr. G.K.S.'s opinion that additional hearing 
loss was reasonably foreseeable.

The Board notes that Dr. G.K.S. did not address postoperative 
ear infections in his report.  During his hearing, the 
veteran testified that he had two right ear infections after 
the July 2003 surgery.  Additionally, he submitted a March 
2006 VA physician's note that states that the veteran had ear 
surgery and could be subject to ear infections.  
Nevertheless, the evidence does not establish additional 
disability in the form of right ear infections.  In a May 
2003 VA treatment record, which was immediately prior to the 
surgery in question, it was noted that the veteran had a 15-
year history of right ear infections.  Thus, the 
postoperative evidence indicates only that the veteran 
continued to be susceptible to infection in the right ear as 
he had been for many years prior to the July 2003 surgery.  
Consequently, because additional disability was not shown, 
section 1151 benefits are not warranted for right ear 
infection.

While the Board does not doubt the sincerity of the veteran's 
belief regarding his claim on appeal, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As such, the veteran's assertions alone, while considered by 
the Board, cannot provide a basis for a grant of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.

Thus, under these circumstances, the Board finds that the 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss, deformity, 
nerve damage, or infection due to VA surgical treatment is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


